Citation Nr: 1500890	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-27 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder, to include low back strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a rating decision dated May 3, 2012, the RO denied service connection for a low back strain. Then, in a rating decision dated May 30, 2012, the RO denied service connection for Barrett's esophagus.  The Veteran appealed both decisions in a June 2012 notice of disagreement.

Thereafter, in a September 2012 rating decision, the RO granted service connection for Garrett's esophagus, as secondary to the service-connected disability of gastroesophageal reflux disease (GERD) and chronic diarrhea, effective December 12, 2011, and included it in the evaluation for GERD and chronic diarrhea, currently rated as 30 percent disabling.  This was a full grant of the benefit sought, and the Veteran did not appeal the downstream issues of the disability rating or effective date assigned.  As such, they are not on appeal.

The Veteran testified before the undersigned in a hearing at the RO in October 2013; a transcript is of record.  Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.


FINDINGS OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's current back disability is related to an in-service injury or event.


CONCLUSION OF LAW

The criteria for service connection for a low back strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability where the evidence shows that the current disability was incurred in or aggravated by incident, disease, or injury in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The medical evidence shows that the Veteran has a current back disability.  In May 2012, a chiropractor found, and a contemporaneous MRI confirmed, signs of  L5-S1 degenerative disk disease with annular tear and disc bulge; mild annular bulge L4-L5 and L1-L2 discs; and mild erosive arthropathy right L5-S1 facet joint.  The February 2012 VA examination noted a diagnosis of low back strain.

The Veteran believes that his current back disability is directly related to an injury he sustained in June 2006 during service in Iraq.  See June 2012 notice of disagreement.  He has also expressed his belief that it might have developed over time, partially due to the stress put on his low back during service.  See May 2012 treatment records from Martin Chiropractic.  

Pursuant to 38 U.S.C.A. § 1154(b), for any Veteran who engaged in combat with the enemy, VA shall accept lay or other evidence as proof of a disease or injury being incurred or aggravated by such service, even if there is no official record of such incurrence, so long as the evidence is consistent with the circumstances of such service.  See also 38 C.F.R. § 3.304(d).

The Veteran's DD 214 indicates that he served in Iraq from November 2005 to October 2006, in a designated imminent danger pay area.  He received, among other awards, the Iraq Campaign Medal, the Global War on Terrorism Service Medal, and, significantly, the Combat Action Badge.  His military occupational specialty was combat engineer.  In the October 2013 Board hearing, the Veteran testified that he was in combat situations in which he was fired upon.  In view of the above, the Board finds that the Veteran is entitled to the combat presumption.

The Veteran stated and testified that he started to experience back pain after he was involved in a road side bombing wherein an improvised explosive device (IED) impacted the heavy duty vehicle in which he was traveling.  See June 2012 notice of disagreement; October 2010 statement; October 2013 Board hearing transcript.  Additionally, the Veteran testified that his combat gear in Iraq weighed between 50 and 60 pounds, his body weight at the time being around 150 and 160 pounds.  

Regarding the road side bombing, the only evidence of record is the Veteran's own lay statements of that incident.  He is competent to describe the in-service injury, as well as the circumstances of his service, as these are factual in nature.  The Board finds his testimony in this regard to be credible, especially in light of his combat service.  The Board also notes that the Veteran reported having had back pain during his deployment in Southwest Asia in a September 2006 health assessment.

The July 2012 VA examiner concluded that she could not provide a nexus opinion without resorting to speculation.  In explaining her conclusion, she highlighted the fact that no back issues were found during separation from service, there was no record of medical care from 2006 to 2012, and the Veteran admitted having had jobs where he did heavy lifting.  In contrast, two private providers offered positive nexus opinions.  In a May 2012 opinion, chiropractor Martin opined that the Veteran's current back disability is the result of chronic overuse including but not limited to heavy lifting, running, riding in all-terrain vehicles, and general labor, and not the result of a recent acute injury.  Additionally, in a September 2012 opinion, physician W. O. opined that the Veteran's low back pain is attributable to erosive arthropathy at his L5-S1 facet joint, which more likely than not developed as a result of the stress put on his back during military service.

Although the private medical opinions do not establish a specific direct link between the June 2006 road side bombing and the Veteran's current back disability, these opinions do find that his back disability likely developed as a result of his overall service, which includes the June 2006 incident.  These positive opinions are also consistent with the Veteran's account of the circumstances of his service, which included carrying up to 60 pounds of equipment and body armor.

Having considered the medical evidence, the Board finds that the evidence is in relative equipoise as to whether the Veteran's current back disability is related to an in-service injury or event.  Therefore, the benefit-of-the-doubt rule applies, and all doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a low back strain is granted.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


